Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending application 17/529,671. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See also MPEP § 804, section (I)(B)(1) (“If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NDP) is proper, the provisional NDP rejection will be made in each application.”)
The main difference between claims 1, 8, and 15 as opposed to claims 1, 8, and 15 of copending application 17/529,671 lies in the recitation of “wherein at least one access point device of the network does not support low latency data over cable service interface specification (LLD)”. However, the specification at paragraph 0001 readily admits that “Network environments increasingly include various devices connected to the network. Some of these devices or the applications running on these devices generally do not require low latency or any prioritization.” Also, it was well known and conventional within the computer networking art that network devices do not always support the latest version of its own software which may not support future protocols. Therefore, such would have been an obvious variation of the recitations of claims 1, 8, and 15 of copending application 17/529,671.
Also, the recitation of a “prioritization notification” as opposed to the “priority notification” of claims 1, 8, and 15 of copending application 17/529,671 would have also been an obvious variation given their clear equivalence. Also, receiving a “prioritization notification” “over one or more existing service flows” when the claims already recite the “identif[cation]” of “traffic associated with a client resource for an optimized service flow” would have also have been an obvious variation as such a limitation implicates the existence of at least one “service flow” to be “optimized”.
The rest of the claimed limitations of claims 1, 8, and 15 are otherwise anticipated by the limitations of claims 1, 8, and 15 of copending application 17/529,671 as can be seen in the above tables.
As such, claims 1, 8, and 15 are found to be obvious variations of claims 1, 8, and 15 of copending application 17/529,671 and are therefore rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP § 2106.03 states that “35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter.”
	MPEP § 2106.03 goes on to state that “The other three categories (machines, manufactures and compositions of matter) define the types of physical or tangible ‘things’ or ‘products’ that Congress deemed appropriate to patent. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) (‘For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.’).”
Claim(s) 8-14 recite(s) in the preamble “An optimizing agent of a network device in a network for identifying traffic associated with a client resource for an optimized service flow, the network device comprising:” (consider underlined). As such, the claim(s) are unclear as their statutory category is ambiguous in light of the above. Given the additional recitations of the claim of a “memory” and “processor”, Examiner will assume that the “network device” is the intended statutory category being claimed. Note that this assumption renders moot a 35 USC 101 rejection that would otherwise be entered since the “optimizing agent” is software per se. For example, consider paragraph 0032 (“Optimizing agent 122 can comprise hardware, software or a combination thereof.”). See also MPEP §§ 706.03(a); section II, 2106.03.
Claims 1-20 recite the “identifying” of “traffic associated with a client resource for an optimized service flow” and other recitations involving it. However, the recitation of “optimized” implies the prior performance of certain steps or functions that would render a “service flow” “optimized”, especially given the fact that the claims recite that there is “one or more existing service flows” and that the “optimized service flow is one of the one or more existing service flows”. However, no such required limitations are apparent. Therefore, it is substantially unclear what “optimization” of “service flows” or even the “existing service flows” is being performed within the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5, 9-12, and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 which precedes claims 2-5 recites (see bolded):
“identifying the client resource traffic for the optimized service flow, wherein identifying
the client resource traffic on the optimized service flow comprises one of:
modifying one or more parameters of the optimized service flow, wherein the
optimized service flow is one of the one or more existing service flows;
creating a new service flow as the optimized service flow; or
selecting a low latency service flow from the one or more existing service flows on which low latency packets are currently routed as the optimized service flow based on an usage factor associated with the low latency service flow.”
Claims 8 and 15 which also precede claims 9-12 and 16-18 respectively also similarly recites these limitations.
Claims 2, 9, and 16 recite “wherein selecting the low latency service flow comprises:”. Claims 3-4, 10-11, and 17-18 recite “wherein the new service flow comprises one or more low latency parameters”. Claims 5 and 12 recite “wherein modifying the one or more service flow parameters comprises”.
However, given the recitations within the preceding claims which recite alternative limitations, the scope of the broadest reasonable interpretation of the claim to which Examiner is required to follow (see MPEP 2111) may only involve the other alternative limitations other than the alternative selected in each of these dependent claims. Therefore, it cannot be reasonably said that these claims further limit the subject matter of the claims on which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art in this action represents the state of the art within the context of the claimed invention, namely the Low Latency DOCSIS protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459